As filed with the Securities and Exchange Commission on December 29, 2014 Securities Act File No. 333-173601 Investment Company Act File No. 811-22550 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT (Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934) BlackRock Preferred Partners LLC (Name of Issuer) BlackRock Preferred Partners LLC (Names of Filing Person(s) (Issuer)) Limited Liability Company Units (Title of Class of Securities) 09257G105 (CUSIP Number of Class of Securities) John M. Perlowski BlackRock Preferred Partners LLC 55 East 52nd Street New York, New York 10055 1-800-441-7762 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person(s)) Copies to: Thomas A. DeCapo, Esq. Janey Ahn, Esq. Skadden, Arps, Slate, Meagher & Flom LLP BlackRock Advisors, LLC 500 Boylston Street 55 East 52nd Street Boston, Massachusetts 02116 New York, New York 10055 CALCULATION OF FILING FEE Transaction Valuation: $11,963,737.50* Amount of Filing Fee: $1,390.19** * Calculated as the aggregate maximum purchase price to be paid for 1,121,250 units in the offer, based upon the net asset value per unit ($10.67) on November 28, 2014. ** Calculated at $116.20 per $1,000,000 of the Transaction Valuation. ¨ Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid.: Filing Party: Form or Registration No.: Date Filed: ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. ☒ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ Item 1. Summary Term Sheet. Reference is made to the Summary Term Sheet of the Offer to Purchase that is attached as Exhibit (a)(1)(i) (the Offer to Purchase) and is incorporated herein by reference. Item 2. Subject Company Information. (a) The name of the issuer is BlackRock Preferred Partners LLC (the Fund), a non-diversified, closed-end management investment company organized as a Delaware limited liability company. The principal executive office of the Fund is located at 100 Bellevue Parkway, Wilmington, DE 19809. The telephone number of the Fund is 1-800-882-0052. (b) The title of the securities being sought is limited liability company units (the Units) (or portions thereof) of the Fund. As of November 28, 2014, the net asset value (NAV) per Unit of the Fund was $10.67. Subject to the conditions set out in the Offer to Purchase, the Fund will purchase up to 1,121,250 Units that are tendered and not withdrawn by members of the Fund (Members) as described in the Offer to Purchase (the Offer). The Units subject to the Offer represent approximately 15% of the Funds NAV as of November 28, 2014 (approximately $11,963,738). (c) The Units are not currently traded on an established secondary trading market, and any transfer of Units is strictly limited by the terms of the Funds Amended and Restated Limited Liability Company Agreement, dated as of June 6, 2012 (the LLC Agreement), included as an exhibit to Post-Effective Amendment No. 1 to the Funds Registration Statement on Form N-2 (as it may be amended, modified or otherwise supplemented from time to time, the Registration Statement), filed with the U.S. Securities and Exchange Commission (the SEC) on June 8, 2012 and incorporated herein by reference. Item 3. Identity and Background of Filing Person. (a) The Fund is tendering for its own Units. The information required by this Item with respect to the Fund is set forth in Item 2(a) above. The members of the Funds Board of Directors are: Richard E. Cavanagh, Karen P. Robards, Michael J. Castellano, Frank J. Fabozzi, Kathleen F. Feldstein, James T. Flynn, Jerrold B. Harris, R. Glenn Hubbard, W. Carl Kester, Henry Gabbay and Paul L. Audet. The Funds Directors can be reached at the Funds business address and phone number set forth in Item 2(a) above. The Funds investment adviser is BlackRock Advisors, LLC (the Advisor). The business address of the Advisor is 100 Bellevue Parkway, Wilmington, DE 19809. The telephone number of the Advisor is 302-797-2000. The Advisor had entered into a sub-advisory agreement with BlackRock Financial Management, Inc. (BFM), an affiliate of the Advisor, that expired July 1, 2014. The Advisor paid BFM for services it provided, a monthly fee that was a percentage of the investment advisory fees paid by the Fund to the Advisor. (b)-(c) Not applicable. Item 4. Terms of the Transaction. (a)(1) (i) Subject to the conditions set forth in the Offer to Purchase, the Fund is seeking to purchase up to 1,121,250 Units that are tendered and not withdrawn by Members. The Units subject to the Offer represent approximately 15% of the Funds NAV as of November 28, 2014 (approximately $11,963,738). (ii) For Units (or portions thereof) tendered and accepted for repurchase, Members will receive and be bound by the terms of a repurchase instrument (the Repurchase Instrument), as set forth in the Funds LLC Agreement, entitling the Member to be paid an amount equal to the NAV per Unit accepted for repurchase determined as of March 31, 2015 (or a later date determined by the Fund if the Offer is extended) (in each case, the Valuation Date), less any Repurchase Fee (defined below) due to the Fund in connection with the Offer, and subject to the terms thereof. The Repurchase Instrument will be un-certificated, non-interest bearing, non-transferable and non-negotiable.
